In a probate proceeding, in which Esther Rachel Hersh, as executor of the estate of George Hersh, petitioned, proceeding, inter alia, pursuant to SCEA 2103 to discover assets, Mark Hersh, GM Canmar Residence Corp., GM Beverly Corp., Frant Hotel LLC, Main Street Liberty LLC, 229 West 109th Street Realty Corp., and Breman Capital Corp., appeal from so much of an order of the Surrogate’s Court, Queens County (Kelly, S.), dated June 15, 2011, as denied that branch of their motion which was pursuant to CFLR 3211 (a) (2) to dismiss the petition for lack of subject matter jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellants personally.
Contrary to the appellants’ contention, the relief sought in the subject petition is related to the decedent’s affairs and the administration of the decedent’s estate, which will be tangibly affected by the outcome of this proceeding, such that the Sur*873rogate’s Court may properly exercise jurisdiction over the petition (see NY Const, art VI, § 12 [d]; Matter of Piccione, 57 NY2d 278, 290 [1982]; Matter of Denton, 6 AD3d 531, 532 [2004]; see also Matter of Verdeschi, 63 AD3d 1084 [2009]; Matter of Rosmarin, 107 AD2d 689 [1985]; cf. Lincoln First Bank v Sanford, 173 AD2d 65, 68 [1991]; Matter of Corning, 108 AD2d 96, 102-103 [1985]; (Matter of Lainez, 79 AD2d 78, 80 [1981]; Matter of Luckenbach, 46 Misc 2d 864, 865 [1965]).
The appellants’ remaining contentions are without merit or need not be reached in light of the foregoing. Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.